Motion Granted and Order filed May 15, 2014




                                 In The

                 Fourteenth Court of Appeals
                              ____________

                          NO. 14-13-01038-CV
                              ____________

                   PERLINA HERNANDEZ, Appellant

                                   V.

                    IDELFONSO TORRES, Appellee


                 On Appeal from the 310th District Court
                         Harris County, Texas
                   Trial Court Cause No. 2009-20864

                                   &
                             _____________

                          NO. 14-14-00305-CV
                            _____________

                IN RE PERLINA HERNANDEZ, Relator


                       ORIGINAL PROCEEDING
                        WRIT OF MANDAMUS
                                       ORDER

      On November 12, 2013, Perlina Hernandez filed a notice of appeal from the
trial court’s order signed October 14, 2013. That appeal was assigned to this court
under our appellate case number 14-13-01038-CV. On April 24, 2014, Perlina
Hernandez filed a petition for writ of mandamus complaining of the same order.
The original proceeding has been assigned our case number 14-14-00305-CV.

      On April 30, 2014, Perlina Hernandez moved to consolidate the appeal and
original proceeding. The motion is granted and we order the appeal and original
proceeding CONSOLIDATED.

      The court further ORDERS the real parties in interest in case number 14-14-
00305-CV, who are the appellees in appeal number 14-13-01038-CV, to file a
response to the petition for writ of mandamus. The response and appellee’s brief
in the appeal are to be filed within 30 days of the date of this order.



                                       PER CURIAM